The Attorney              General          of Texas
                                             October     1,   1979
MARK WHITE
Attorney General


                       Honorable Alton Bow=                       Opinion No. MU-81
                       Commissioner
                       Texas Education Agency                     Re: Duty of a city to provide
                       201 East llth Street                       police protection and city services
                       Austin, Texas 78701                        to area acquired by a state agency
                                                                  from the federal government.

                       Dear Commissioner Bowem

4924
   Altut.*w..suin190         Your predecessor asked if tha City of San Antonio is legally obligatti
ElPaso.
     TX.79905          to provide police protection and other city services to an area cons~btingof
9lm3w84
                       approximately eight acres within the city limits that tha Education Service
                       Center, Region 20, acquired from the United States in 1975.~ The United
                       States conveyed the tract on the condition that the property ha used for
                       thirty years as an educational facility and that the center comply with.
                       certain provisions of the federal Civil Rights Act of 1984. It also reserved
                       the right to “full and unrestricted control,. possession, and use of the
                       property” in times of emergency &ring the thirty~ear period.

                             The City of San Antonio questions the jurisdictional effect of tha 1975
                       conveyance from the United States to the center. The center contends that
                       ipso facto, the conveyance waked a recession of jurisdiction to the state
                       and its political subdivisicns.

                             Tha land was obtained in two separate transactions by the Ilnited
                       States for use as a military depot site. Article I, section 8, clauss 17 of the
                       United States Constitution empowers the federal Congress:

                                  To exercise exclusive Legislation . . . over all Places
                                  purchased by the Consent of tha Legislature of the
                                  State in which the same shall be,. . . for the Rrection.
                                  of Forts . ..and~otherneedfulBuildfnga...

                              Governors of Texas in 1942 and 1948, a&ii       pursuant to V.T.C.S.
                       articles 5242, 5243, and 5247, formally ceded to ths United States

                                  exclusive jurisdiction over [both tracts of landl . . . to
                                  hold, possess, and exercise said jurisdiction over the




                                                       P- 191
-    .                                                                                 .      .
                                                                                                    *




    Honorable Alton Bowen     -   Page Two    (Ml+61)


               same as long as same remains the i.woPertYof the United States of
               America.. . .

    Governor’s Deed of Cewion, Feb. 2,1945. (Emphasis added)-

          The property was within the political jurisdiction Of the city Of San Antonio until
    &u&e       jurisdiction was ceded by the state to the federal government. The legal effect
    of such a cewion deed is to be determined by Texas law, but after exclusive federal
    jurisdiction has attached, the legal effect of an act purportedly effecting a recession of
    jurisdiction to the state is determined by federal law. Humble Gil & Refining Company V.
    Calve&, 464 S.W.2d 170 (Tex. Civ. App. - Austin IS’&, cert. den, 409 U.S. 987 (1972).
     According to the United States Supreme Court, the soverebmhe            United States over
    property acquired pursuant to article I, section 8, clause 17 ends with the reasons for the
    existence of the federal power and the disposltion of the property. S.R.A. v. Minesota,
    327 U.S. 558 (1946). See also United States v. Goings, 504 P.2d 809 (8th Cir. 1974).

          In United States v. Coin8s, supra, the court considered the appeal of a defendant
    charged with a federal crime on land over which exclusive f&eral jurlldiction had been
    ceded by North Dakota, but which had been subsequently conveyed by the United Statesto
    United Tribes of North Dakota Development Corporation under a deed identical in all
    material respects to the deed employed here. As here, that deed declared the property,
    formerly part of a fort, to be anplus to the needs of the grantor. &e 40 U.S.C. S 472(g),
    defining “smplus property,” and 46 U.S.C. S 484(k), concerning tFdiiposal        of federal
    land%) It, too, contained several conditions and a covenant reserving to the United States
    “the full and unrestricted control, powesslon, and use of the property conveyed in times of
    emergency” during a thirty year period, with a corresponding obligation on the part of the
    United States to pay rent during any such emergency period. The principle conditions, as
    here, were that the property be used thirty years for certain educational purposes, and
    that the grantee comply with the Civil Rights Act of 1964.

          The defendant argued that he could not legally be prosecuted under the federal
    statute (16 U.S.C. S ll3(cl, applicable to vClause 17”landq see 18 U.S.C. S 7(3)) because the
    United States had divested itself of exclusive jurisdlction?Ihe     federal court agreed, in
    United States v. Goings, supra. that:

                  Here, the reasons for the existence of the [federa power are no
               longer present.     The purchaser, United Tribes, is a private
               enterprise which.owns and twes the land exclusively for educational
               purposes. The conditions subsequent imposed by the United States
               did no more than insure that the sale was in accordance. with the
               statutory authorization for the disposal of federal lands.       No
               federal function is performed and no continuing federal involve
               ment hi the lands is maintained.

                 --a . [Dloe~ the covenant reserving in the United States the right
               to use during periods of emergency require a holding that exclusive




                                               P.   192
Honorable Alton Bowen      -   Psge’Ttree    (m-61)




             jurisdiction was not relbxlulshed? It is settled that more than
             private use of the lands is necessary to revest jurisdiction in the
             State.    Humble Pipe Line Co. v. Waggonner, 376 U.S. 369 . . .
              (1964).. . In addition, the land must no longer be under. the
             ultimate control of the federal government ready for use when
             needed for the military purposes for which it was dedicated. &,
             Humble Pipe Line Co. v. Waggonner,supra . . .

               Whether the United States will ever exercise the reserved right
             to use the lands during periods of emergency is a contingency too
             remote for prediction. Its exercise, however, will make the United
             States the lessee of United Tribes. The sale transferred to United
             Tribes ultimate control over the lands and recognizes that any use
             by the United States is temporary. We agree with the trial court’s
             holding that this covenant is a declaration of procedure to
             facilitate the government’s power of eminent domain. The United
             States no longer holds the prqxrty intact dedicated to the purposes
             and objects of Clause 17. Jurisdiction must revert to the State.

-Id. at all, 812.
      In the light of the a     case, we believe federal jurisdiction over the land has been
relinquished, and that the City of Ssn Antonio hss the same power, obligation and duty to
furnish police protection and other city services to the area in question that it has to
furnish such protection and services to other areas of the city. ‘See .Attorney General
Opinion V-715fl948).

                                       SUMMARY

             Tha City of San Antonio hss the same power, obligation and duty to
             provide police protection and other city services to an area within
             the city acquired by a state agency from the federal government
             that it has to furnish such protection and services to other areas of
             the dty.




                                               MARK WHITE
                                               Attorney General of Texas
JOHNW. PAINTER,JR.
First Assistant Attorney General

TED L. HARTLEY
Rxecutive Assistant Attorney General




                                            P- 193
                                                        .-,   -
-   :




    Honorable Alton Bowen   -.   Page Four    (MW-61)



    Prepared by Biuze Youngblood
    As&tint Attorney General

    APPROVED:
    OPINIONCOMMITTFX

    C. Robert Heath, Chairman
    Jim Allison
    David B. Brooks
    Susan Garrison
    Rick Gilpin
    William G Reid
    Bruce Youngblood




                                             p.   194